Citation Nr: 1412899	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizophrenia, to include as secondary to heat stroke.

4.  Entitlement to service connection for residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from June 1955 to November 1957, with periods of active duty for training (ACDUTRA) from: June 19, 1955, to July 2, 1955; June 16, 1956, to June 30, 1956; and June 15, 1957, to June 29, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's appeal.  The evidence within the virtual file has been carefully reviewed by the Board.

The appellant testified before the undersigned Veterans Law Judge at a January 2011 hearing at the RO (Travel Board hearing); a transcript of that proceeding has been associated with the claims file.

The Board notes that in a January 2014 letter the appellant's attorney requested another Travel Board hearing.  In a February 2014 letter, the undersigned Veterans Law Judge informed the appellant that he had a right to one hearing on appeal and as his initial hearing request was granted and fulfilled by the Board, his request for another hearing was denied.  In March 2014, the appellant's attorney again submitted a letter requesting another hearing before the Board.  The appellant's attorney stated that the appellant should be afforded another hearing because his representation changed from a Veterans Service Organization to an attorney organization and that the appellant has not yet had an opportunity to appear before the Board with his attorney.  Pursuant to 38 C.F.R. § 20.700(a), the appellant has the right to one hearing on appeal.  The appellant was granted his right to a hearing.  There is no indication that the hearing provided in January 2011 was in any way inadequate, and the appellant's new representative has pointed out no deficiencies in the hearing conducted in 2011.  Thus, the Board declines the request for an additional Board hearing.

In May 2011, the Board remanded the appeal for further development.  Unfortunately, the Board finds the record remains inadequate to render a decision on the merits regarding the issues of entitlement to service connection for an acquired psychiatric disorder and residuals of heat stroke.  Therefore, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has not been shown to have bilateral hearing loss for VA purposes.

2.  The preponderance of evidence is against a finding that the appellant currently has tinnitus as a result of a disease or injury incurred during ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between an appellant's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, adequate notice was provided to the appellant through correspondence in September 2009.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the appellant in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues decided herein have been obtained and associated with the appellant's claims file; the appellant has not contended otherwise.  While the Board is remanding for additional private treatment records relevant to his claims for an acquired psychiatric disorder and residuals of heat stroke, the evidence does not show that these records are relevant to his claims for hearing loss and tinnitus.  Further, the appellant also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

VA satisfied its duty to obtain a medical opinion when required.  In October 2011, pursuant to the May 2011 Board remand, VA provided the appellant with an audiological examination in connection with his claims for bilateral hearing loss and tinnitus.  The Board finds that the VA examination is adequate to decide the issues as the examiner reviewed the claims file, considered the relevant history of the appellant's claimed hearing loss and tinnitus, examined the appellant, provided a sufficiently detailed description of the claimed disabilities, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In January 2011, the appellant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  Information was solicited regarding the nature of the appellant's claimed hearing loss and tinnitus.  The undersigned specifically questioned the appellant concerning potentially relevant records not associated with the claims folder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.

Moreover, based in part upon the appellant's testimony, the Board remanded this case in May 2011 for further evidentiary development, to include obtaining records and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the appellant's claims and any perceived deficiencies in the conduct of the hearing was cured with additional Board development.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds there has been substantial compliance with its May 2011 remand directive as to the issues decided below.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AMC provided proper notice to the appellant.  The record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including his treatment records from Letterman Hospital.  In a June 2011 letter, the AMC requested that the appellant provide information to obtain records from Dr. Djong and to obtain records related to the appellant's workers compensation claim.  However, the appellant did not respond to this letter.  As to federal records that were not obtained, the AMC issued a Formal Finding of Unavailability of Federal Records in November detailing the attempts to obtain relevant records from the Los Angeles VA Healthcare System.  The AMC notified the appellant of the unavailability of these records as well as any records from the National Personnel Records Center.  The AMC also scheduled the appellant for VA examinations (which he attended) and obtained the examination reports.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A.  § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect to members of the Army National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

Service connection will also be presumed for certain chronic diseases, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The appellant claims that he has bilateral hearing loss due to his active duty for training in the Army National Guard.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

There were no complaints, treatment, or diagnosis of any bilateral hearing loss in the appellant's service treatment records.

The appellant was afforded a VA audiology examination in October 2011.  The appellant's audiogram results for the right ear were 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The audiogram results for the left ear were 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The appellant's speech discrimination scores were 98 percent bilaterally.  The VA examiner stated that the appellant's hearing was within normal through 6000 Hertz bilaterally.

As noted earlier, the first element of service connection requires a current diagnosis for the disability claimed.  Here, the Board finds that service connection must be denied because there is no evidence of a current diagnosis of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The only audiogram results of record come from an October 2011 VA examination and those indicate that the appellant does not have hearing loss as defined in 38 C.F.R. § 3.385.  The Board notes that the appellant testified that he had never had any other hearing test done.  (See transcript, p. 10).  

The Board notes that the appellant has contended on his own behalf that he currently has bilateral hearing loss.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding whether the appellant has bilateral sensorineural hearing loss to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the appellant is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a diagnosis of bilateral sensorineural hearing loss.

The evidence of record demonstrates that the appellant does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability is not shown in either ear and without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Absent competent and reliable evidence establishing a current hearing loss disability under 38 C.F.R. § 3.385, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss must be denied.  The preponderance of the evidence is against the appellant's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Tinnitus

The appellant claims that he has tinnitus as the result of acoustic trauma during ACDUTRA.  Specifically, he claims that he was exposed to firing range noise without hearing protection.  Alternatively, he claims that his tinnitus could be the result of heat stroke incurred during ACDUTRA.

The appellant is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Moreover, such noise exposure is consistent with his military occupational specialty (MOS) of "Lt Wpns Infantryman."  Therefore, the Board concedes that the appellant had noise exposure during ACDUTRA.  

The record also reflects a current diagnosis of tinnitus.  See October 2011 VA examination report.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the appellant's tinnitus is related to his noise exposure during ACDUTRA.

The appellant's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  

The appellant was afforded a VA audiology examination in October 2011.  The examiner noted that she reviewed the claims file.  The appellant reported that his tinnitus was intermittent and that it began in the late 1950s or early 1960s.  The examiner noted that the appellant reported noise exposure during his active duty for training as he was exposed to grenades and rifle fire.  The examiner opined that the appellant's tinnitus was less likely as not (less than 50% probability) caused by or a result of military noise exposure.  Her rationale was: "There is no mention of tinnitus in the Veteran's SMRs.  Review of medical literature (PubMed) did not produce any evidence associating tinnitus with heat stroke."

The Board finds that the October 2011 VA examiner's opinion is entitled to great probative weight as the examiner considered the appellant's in-service noise exposure, his statements regarding the onset of such disorder, and the current nature of his symptomatology in rendering her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary medical opinion of record.

The Board notes that the appellant has contended on his own behalf that his tinnitus is related to his ACDUTRA.  He has stated that his tinnitus was either caused by his noise exposure or as a result of a heat stroke during ACDUTRA.  He stated that his tinnitus began during his military service and has continued to the present time.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  In this case, the Board finds that the question regarding the potential relationship between the appellant's tinnitus and any instance of his military service, to be complex in nature.  See Woehlaert, 21 Vet. App. at 462 (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the appellant is competent to describe the ringing in his ears, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of tinnitus falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.

The Board notes that the appellant was discharged from the Army National Guard in 1957 and did not complain of tinnitus symptoms until almost 50 years later when he filed a claim for service connection in January 2006.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  There is evidence of medical treatment and of VA inquiry during the nearly 50 years between service and the most recent claim for benefits.  The appellant was examined by VA in September 1974.  Several medical and physical complaints were listed, but ringing in the ears or tinnitus was not noted.  Additionally, in an application for VA benefits made in 1975, the appellant did not list ringing in the ears or tinnitus amongst his claims.  The appellant clearly had the opportunity to claim this disability prior to 2006, however he did not.  This leads the Board to the conclusion that the disability did not exist at those times.  

Thus, the preponderance of the evidence is against a finding that the appellant's tinnitus is related to his ACDUTRA.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately the Board finds that further RO action is warranted with respect to the claims for service connection for an acquired psychiatric disorder and claimed residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction.

The May 2011 remand instructed the AMC to schedule the appellant for VA examinations regarding his claims for an acquired psychiatric disorder and claimed residuals of heat stroke, to include headaches, night sweats, and hypoglycemic reaction.  The appellant was provided with VA examinations in October 2011; however, the Board finds that the examination reports are inadequate.  

As to the claim for an acquired psychiatric disorder, it is unclear whether the appellant currently has an acquired psychiatric disorder.  The October 2011 examiner's opinion was submitted on a PTSD disability benefits questionnaire (DBQ).  In response to question two prompting the examiner to list all current diagnoses, the examiner reported that the appellant was diagnosed with "Brief Psychotic Disorder."  The examiner also noted that the appellant's level of occupational and social impairment with regards to all mental diagnoses was summarized by "total occupational and social impairment."  The examiner provided a positive nexus opinion, stating that the appellant's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then, in contradiction, stated that the appellant has had a "complete remission of all symptoms" and has made a "complete recovery."

The Board finds that a remand is necessary in order to obtain an addendum opinion from the October 2011 examiner so as to determine whether the appellant has, or has had at any time since January 2006 (the date the appellant filed his claim for service connection), an acquired psychiatric disorder.

As to the claim for residuals of a heat stroke, the Board finds that the October 2011 examination report is inadequate.  In this regard, the appellant has claimed that he experiences headaches, hypoglycemia, and night sweats as a result of his heat stroke during ACDUTRA.  The October 2011 examination report provides a nexus opinion as to headaches and hypoglycemia, but does not give a clear opinion as to whether the appellant's claimed night sweats are related to service.  As such, an addendum opinion from the October 2011 examiner is necessary to determine whether the appellant's claimed night sweats were incurred in or caused by ACDUTRA.

Furthermore, it appears that there may be outstanding private treatment records relevant to the appellant's claims for service connection for an acquired psychiatric disorder and residuals of heat stroke.  In a July 1979 letter, the appellant stated that he was treated by Dr. Opperhausener once a week for six months after he was released from Napa State Hospital, where he was treated after he suffered a heat stroke.  The appellant also stated that he sought treatment from Dr. Eugene S. Kilgore for nervousness and headaches, and that such doctor prescribed Phenobarbital and Librium for those conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Take appropriate steps to contact the appellant and obtain the names and addresses of all medical care providers who have treated him for a psychiatric disorder or any claimed residuals of heat stroke.  Specifically, request that the appellant provide information regarding treatment with Dr. Opperhausener and Dr. Kilgore.  After securing the necessary release, attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.

2.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the appellant's entire claims file, to include a copy of this REMAND, to the VA examiner who conducted the October 2011 VA mental disorders examination.  If the October 2011 examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  Following a review of the claims file, the examiner is asked to provide the following opinion regarding the etiology and nature of the appellant's claimed acquired psychiatric disorder.

(a)  Identify any acquired psychiatric disorders the appellant has or has had at any time since January 2006.

(b)  With respect to any diagnosed acquired psychiatric disorder, provide an provide an opinion as to whether such is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by the appellant's ACDUTRA service, to include as due to heat stroke sustained therein.

A detailed rationale for all opinions expressed should be provided.

3.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the appellant's entire claims file, to include a copy of this REMAND, to the VA examiner who conducted the October 2011 VA examination regarding the appellant's claim for residuals of heat stroke.  If the October 2011 examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.  Following a review of the claims file, the examiner is asked to provide the following opinion regarding the etiology and nature of the appellant's claimed residuals of heat stroke.

(a)  State whether the appellant currently suffers from night sweats.  If so, provide an provide an opinion as to whether the appellant's night sweats are at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his ACDUTRA service, to include as due to heat stroke.

(b)  State whether it is at least as likely as not that the appellant has, or has had at any time since January 2006, any residuals of heat stroke sustained during ACDUTRA.  Clearly identify any such residuals.

A detailed rationale for all opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


